DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is made of amendment filed on 10/13/2022.  The amendments of Applicant are entered and have been considered by Examiner. Claims 21-40 were previously pending. Claims 21, 25, 30, 33, 34, and 36-40 are amended.  Claims 21-40 remain pending.

Response to Arguments
Applicant’s arguments with respect to claim(s) 21, 25, and 34 have been considered but are moot because the new ground of rejection relies on new reference Abel (US 202/0195208 from IDS submitted 01/29/2021) not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The amendments to claims 30, 33, and 36-40 overcome the previous claim objections. As such, the claim objections of claims 30, 33, and 36-40 are withdrawn.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation of claims 21, 22, 24, 25, 34,  that recite “header separator, field extractors, hash engine" are being treated in accordance with 112(f) because the associated function is modified by a word that serves as a generic placeholder.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 21-40 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,911,579 B1 in view of US Patent Application Publication NO. 2015/0156288 A1 (from IDS submitted 04/06/2016) to Lu et al. (hereinafter "Lu") and US 2012/0195208 to Abel et al. (hereinafter “Abel”)

Regarding Claim 21, Patent 10,911,579 teaches A packet processor, comprising: (Claim 1 line 1))
a parser that generates programmatically defined fields of metadata for processing network packets received at the packet processor, wherein the parser comprises a header separator and a plurality of field extractors; (Claim 1 lines 2-5)
wherein the packet processor is configured to: store the instructions specifying the programmatically defined fields of metadata; (Claim 1 lines 22-24)
wherein the header separator is configured to: identify different headers of a first network packet within a stream of data comprising a plurality of network packets as the stream of data is received; (Claim 1 lines 6-9) and 
provide a plurality of indications of the different headers of the first network packet within the stream of data to the plurality of field extractors; (Claim 1 lines 13-15) and 
wherein the plurality of field extractors are configured to: extract different portions of the first network packet, according to the instructions specifying the programmatically defined fields of metadata stored at the packet processor, that correspond to at least one of the different headers indicated by the header separator, to generate different portions of the programmatically defined fields of metadata for the first network packet from the different headers. (Claim 1 lines 18-27)
Patent 10,911,579 does not explicitly teach  wherein the packet processor is configured to: receive instructions specifying the programmatically defined fields of metadata;
However, the concept of receiving instructions for defining how to parse a header is well known in the art. For example, in a similar field of endeavor, Lu discloses in [0023], a programmable table of the software-defined parser such as a parser state table that is programmed based on a protocol tree (i.e. receive instructions specifying the programmatically defined fields of metadata. For example, each table entry in the parser state table records information of one state in the protocol tree. Hence, parser instructions read from one table entry pointed to by a current program counter value Curr_PC are used to configure other circuit components (e.g., comparing engine 204 and shifting engine 206) in the software-defined parser 104 for making the software-defined parser 104 enter a corresponding state in the protocol tree.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent 10,911,579 to include receiving instructions specifying the programmatically defined fields of metadata as suggested by Lu, as the use of programmable tables in a software-defined parser allows for enhanced flexibility as indicated in [0023] of Lu.

Patent 10,911,579 and Lu do not explicitly teach wherein the instructions specify an extraction of an individual bit of data from at least one of the received network packets for at least one of the programmatically defined fields; and extracting the specified individual bit from the first network packet.
However, in a similar field of endeavor, Abel discloses in [0009] and [0021], a packet parser for parsing both the header and payload of incoming packets, including a configurable packet pointer configured to index a configurable number of atomic parsing elements (i.e. programmatically defined fields), the atomic parsing elements having a configurable size. [0026] and [0028], further discloses the atomic parsing elements corresponds to a smallest indivisible unit of data that may be extracted from the dataflow and may be any appropriate size, such as a digit, a bit, a byte, or a word. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Patent 10,911,579/Lu to include the above limitations as suggested by Abel, to allow for dynamic updates and operates at a relatively high speed as indicated in [0055] of Abel.

Regarding Claim 22, Patent 10,911,579/Lu/Abel teaches The packet processor of claim 21, wherein Patent 10,911,579 further teaches the header separator is further configured to identify different headers of a second network packet while the plurality of field extractors generate the different portions of the programmatically defined fields of metadata for the first network packet. (Claim 1 lines 28-32)

Regarding Claim 23, Patent 10,911,579/Lu/Abel teaches The packet processor of claim 21, further comprising Patent 10,911,579 further teaches an access control list stage that performs a lookup operation with respect to a first subset of the programmatically defined fields to identify a corresponding action to perform at the packet processor with respect to the network packet. (Claim 2)

Regarding Claim 24, Patent 10,911,579/Lu/Abel teaches The packet processor of claim 23, further comprising: Patent 10,911,579 further teaches a hash engine, configured to generate a hash value for a destination resolution stage at the packet processor based on a second subset of the programmatically defined fields, wherein the second subset is different from the first subset; and the destination resolution stage, configured to identify a forwarding decision for the network packet in an entry in a lookup table selected according to the hash value. (Claim 1 lines 40-44 and Claim 3)


Regarding Claim 25, Patent 10,911,579 teaches A method, comprising: (Claim 1 line 1)
storing the instructions specifying the one or more programmatically defined fields of metadata at a packet processor; (Claim 4 lines 16-17)
receiving a first network packet at the packet processor; generating, by the packet processor, the one or more programmatically defined fields of metadata for the first network packet, the generating comprising: (Claim 4 lines 2-5)
identifying, by a header separator, different headers within a stream of data for the first network packet as the stream of data is received; providing, by the header separator, a plurality of indications of the different headers within the stream of data to a plurality of field extractors; (Claim 4 lines 6-11) and 
extracting, by the plurality of field extractors, according to the instructions specifying the one or more programmatically defined fields of metadata stored at the packet processor, different portions of the stream that correspond to at least one of the different headers indicated by the header separator, to generate different portions of the one or more programmatically defined fields of metadata for the first network packet; and (Claim 4 lines 14-20)
determining, by the packet processor, a forwarding decision for the first network packet according to a first subset of the one or more programmatically defined fields at a stage in the packet processor. (Claim 4 lines 27-30)

Patent 10,911,579 does not explicitly teach receiving instructions specifying one or more programmatically defined fields of metadata.
However, the concept of receiving instructions for defining how to parse a header is well known in the art. For example, in a similar field of endeavor, Lu discloses in [0023], a programmable table of the software-defined parser such as a parser state table that is programmed based on a protocol tree (i.e. receive instructions specifying the programmatically defined fields of metadata. For example, each table entry in the parser state table records information of one state in the protocol tree. Hence, parser instructions read from one table entry pointed to by a current program counter value Curr_PC are used to configure other circuit components (e.g., comparing engine 204 and shifting engine 206) in the software-defined parser 104 for making the software-defined parser 104 enter a corresponding state in the protocol tree.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent 10,911,579 to include receiving instructions specifying the programmatically defined fields of metadata as suggested by Lu, as the use of programmable tables in a software-defined parser allows for enhanced flexibility as indicated in [0023] of Lu.
Patent 10,911,579 and Lu do not explicitly teach wherein the instructions specify an extraction of an individual bit of data from at least one of the received network packets for at least one of the programmatically defined fields; and extracting the specified individual bit from the first network packet.
However, in a similar field of endeavor, Abel discloses in [0009] and [0021], a packet parser for parsing both the header and payload of incoming packets, including a configurable packet pointer configured to index a configurable number of atomic parsing elements (i.e. programmatically defined fields), the atomic parsing elements having a configurable size. [0026] and [0028], further discloses the atomic parsing elements corresponds to a smallest indivisible unit of data that may be extracted from the dataflow and may be any appropriate size, such as a digit, a bit, a byte, or a word. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Patent 10,911,579/Lu to include the above limitations as suggested by Abel, to allow for dynamic updates and operates at a relatively high speed as indicated in [0055] of Abel.

Regarding Claim 26, Patent 10,911,579/Lu/Abel teaches The method of claim 25, wherein Patent 10,911,579 further teaches the storing the instructions specifying the one or more programmatically defined fields of metadata at the packet processor further comprises: storing, by a controller for the packet processor, the instructions specifying the one or more programmatically defined fields of metadata at the packet processor. (Claim 5)

Regarding Claim 27, Patent 10,911,579/Lu/Abel teaches The method of claim 25, wherein Patent 10,911,579 further teaches the determining the forwarding decision for the first network packet according to the first subset of the one or more programmatically defined fields at the stage in the packet processor comprises: generating a hash value based on the first subset of the one or more programmatically defined fields for the stage; and determining the forwarding decision for the network packet at the stage in an entry in a lookup table selected according to the hash value for the stage. (Claim 6)

Regarding Claim 28, Patent 10,911,579/Lu/Abel teaches The method of claim 27, further comprising: Patent 10,911,579 further teaches for another stage in the packet processor: generating another hash value based on a second subset of the one or more programmatically defined fields, wherein the second subset is different from the first subset; and determining another forwarding decision for the first network packet at the other stage in an entry in a lookup table selected according to the other hash value for the other stage. (Claim 4 lines 34-38 and Claim 7)

Regarding Claim 29, Patent 10,911,579/Lu/Abel teaches The method of claim 25, wherein Patent 10,911,579 further teaches the header separator identifies different headers of a second network packet within the stream of data as the stream of data is received while the plurality of field extractors generate the different portions of the one or more programmatically defined fields of metadata for the first network packet. (Claim 4 lines 21-26)

Regarding Claim 30, Patent 10,911,579/Lu/Abel teaches The method of claim 25, wherein Patent 10,911,579 further teaches an extraction granularity for the one or more programmatically defined fields is different than for other metadata generated for the network packet by the packet processor. (Claim 8)

Regarding Claim 31, Patent 10,911,579/Lu/Abel teaches The method of claim 30, wherein Patent 10,911,579 further teaches the determining the forwarding decision for the first network packet according to the first subset of the one or more programmatically defined fields at the stage in the packet processor is performed according to a same granularity as the extraction granularity. (Claim 9)

Regarding Claim 32, Patent 10,911,579/Lu/Abel teaches The method of claim 25, wherein Patent 10,911,579 further teaches generating the different portions of the one or more programmatically defined fields of metadata for the first network packet comprises validating header types in the data for the different headers of the first network packet prior to extracting the portions of the data. (Claim 10)

Regarding Claim 33, Patent 10,911,579/Lu/Abel teaches The method of claim 25, further comprising: Patent 10,911,579 further teaches storing, at the packet processor, other instructions to generate another one or more programmatically defined fields of metadata, wherein the other instructions identify a portion of data in one header to include in the other one or more programmatically defined fields; receiving another network packet at the packet processor; and extracting, by the packet processor, the portion of data identified by the instructions from the one header in the other network packet to generate the other one or more programmatically defined fields for the other network packet. (Claim 11)

Regarding Claim 34, Patent 10,911,579 teaches A system, comprising:  (Claim 12 line 1)
a device configured to perform packet processing, the device comprising; (Claim 12 lines 2-3)

a network interface configured to: transmit and receive packets via a network connection to the device; (Claim 12 lines 4-5)

a packet processing pipeline, configured to: receive a first network packet via the network interface; identify, by a header separator, different headers within the first network packet; provide, by the header separator, a plurality of indications of the different headers to a plurality of field extractors;  (Claim 12 lines 6-13)
extract portions of data from different ones of the identified headers, according to the received instructions specifying the one or more programmatically defined fields of metadata, to generate the one or more programmatically defined fields of metadata for processing the first network packet, wherein the instructions indicate the portions of data in the different headers to include in the one or more programmatically defined fields; (Claim 12 lines 15-23) and 
determine a forwarding decision for the network packet at a stage in the packet processing pipeline based on a first subset of the one or more programmatically defined fields. (Claim 12 lines 24-27)
Patent 10,911,579 does not explicitly teach receive instructions specifying one or more programmatically defined fields of meta data.
However, the concept of receiving instructions for defining how to parse a header is well known in the art. For example, in a similar field of endeavor, Lu discloses in [0023], a programmable table of the software-defined parser such as a parser state table that is programmed based on a protocol tree (i.e. receive instructions specifying the programmatically defined fields of metadata. For example, each table entry in the parser state table records information of one state in the protocol tree. Hence, parser instructions read from one table entry pointed to by a current program counter value Curr_PC are used to configure other circuit components (e.g., comparing engine 204 and shifting engine 206) in the software-defined parser 104 for making the software-defined parser 104 enter a corresponding state in the protocol tree.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patent 10,911,579 to include receiving instructions specifying the programmatically defined fields of metadata as suggested by Lu, as the use of programmable tables in a software-defined parser allows for enhanced flexibility as indicated in [0023] of Lu.
Patent 10,911,579 and Lu do not explicitly teach wherein the instructions specify an extraction of an individual bit of data from at least one of the received network packets for at least one of the programmatically defined fields; and extracting the specified individual bit from different ones of the identified header.
However, in a similar field of endeavor, Abel discloses in [0009] and [0021], a packet parser for parsing both the header and payload of incoming packets, including a configurable packet pointer configured to index a configurable number of atomic parsing elements (i.e. programmatically defined fields), the atomic parsing elements having a configurable size. [0026] and [0028], further discloses the atomic parsing elements corresponds to a smallest indivisible unit of data that may be extracted from the dataflow and may be any appropriate size, such as a digit, a bit, a byte, or a word. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Patent 10,911,579/Lu to include the above limitations as suggested by Abel, to allow for dynamic updates and operates at a relatively high speed as indicated in [0055] of Abel.

Regarding Claim 35, Patent 10,911,579/Lu/Abel teaches The system of claim 34, wherein to determine the forwarding decision at the stage, the packet processing pipeline is configured to: Patent 10,911,579 further teaches generate a hash value based on the first subset of the one or more programmatically defined fields according to other stored instructions for the generation of the hash value; and determine the forwarding decision for the first network packet at the stage in an entry in a lookup table selected according to the hash value for the stage. (Claim 13)

Regarding Claim 36, Patent 10,911,579/Lu/Abel teaches The system of claim 14, wherein Patent 10,911,579 further teaches the first portion of the one or more programmatically defined fields processed at the stage is different than a second portion of the one or more programmatically defined fields processed at another stage in the packet processing pipeline. (Claim 12 lines 31-34)

Regarding Claim 37, Patent 10,911,579/Lu/Abel teaches The system of claim 14, wherein Patent 10,911,579 further teaches the stage is an access control list stage that performs a lookup operation with respect to the one or more programmatically defined fields to identify an action to perform with respect to the first network packet. (Claim 14)

Regarding Claim 38, Patent 10,911,579/Lu/Abel teaches The system of claim 14, wherein Patent 10,911,579 further teaches an extraction granularity for the one or more programmatically defined fields is less than a byte. (Claim 15)

Regarding Claim 39, Patent 10,911,579/Lu/Abel teaches The system of claim 14, further comprising: Patent 10,911,579 further teaches a general processor; a memory, comprising program instructions that when executed by the general processor cause the general processor to implement a controller for the packet processing pipeline; and the controller configured to provide the instructions specifying the one or more programmatically defined fields of metadata to the device. (Claim 16)

Regarding Claim 40, Patent 10,911,579/Lu/Abel teaches The system of claim 14, wherein Patent 10,911,579 further teaches the device is an application specific integrated circuit (ASIC), a system-on-chip (SoC), or a field-programmable gate array (FPGA). (Claim 17)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 23, 25, 26, 30-32, 34, 36-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication NO. 2015/0156288 A1 (from IDS submitted 01/29/2021) to Lu et al. (hereinafter "Lu") in view of US Patent Application Publication No. 2017/0257388 A1 (from IDS submitted 01/29/2021) to Addepalli et al. (hereinafter “Addepalli”) and US 2012/0195208 A1 (from IDS submitted 01/29/2021) to Abel et al. (hereinafter “Abel”)

Regarding Claim 21, Lu teaches A packet processor, comprising: 
a parser that generates programmatically defined fields of metadata for processing network packets received at the packet processor, wherein the parser comprises a header separator and a field extractor;  (Figure 1 and [0019]-[0020], discloses a software defined parser (SDP) that generates a parser result (programmatically defined field) derived from parsing headers of different protocols in a received packet. [0006], further discloses the parser is configured to parse a header of a packet to generate a parser result by extracting at least one user defined field from the header, and storing the at least one UDF into a union in the parser result according to a designated union identifier and a designated protocol identifier.  Figure 2 further illustrates a comparing engine (header separator) and an extracting engine (field extractor))
wherein the packet processor is configured to: receive instructions specifying the programmatically defined fields of metadata; and store the instructions specifying the programmatically defined fields of meta data; ([0023], discloses a programmable table of the software-defined parser such as a parser state table that is programmed based on a protocol tree (i.e. receive instructions specifying the programmatically defined fields of metadata. For example, each table entry in the parser state table records information of one state in the protocol tree. Hence, parser instructions read from one table entry pointed to by a current program counter value Curr_PC are used to configure other circuit components (e.g., comparing engine 204 and shifting engine 206) in the software-defined parser 104 for making the software-defined parser 104 enter a corresponding state in the protocol tree.)
the header separator configured to:
identify different headers of a first network packet;  (Figure 2, illustrates a received packet with multiple different headers of different protocol layers. [0020], further discloses a packet received by the MAC layer receiving interface is processed by the software defined parser.  The software defined parser generates a parser result derived from parsing headers of different protocols in the packet. [0024], further discloses the comparing engine is configured to control the software defined parser to have a transition from a current state of the protocol tree to a next state of the protocol tree. The comparing engine checks which one of a plurality of predetermined rules is met, and then control header information extraction correspondingly)
provide a plurality of indications of the different headers of the first network packet to the field extractor; (Figure 5 and Figure 7 and [0045]-[0047], illustrates the comparing engine outputting an entry index generated from the priority encoder of the comparing engine, in which control settings EXT_map, UID, and PID (plurality of indications) in the action table are used to control the extracting engine. Examiner notes that this is performed for different section of the header, as seen in Figure 2, and as such, different entry indexes are generated for each particular section of a header for determining the proper action in the action table)
the field extractor configured to extract, subsequent to the header separator providing the plurality of indications, different portions of the first network packet, according to instructions specifying the programmatically defined fields of metadata stored at the packet processor, that correspond to the different headers indicated by the header separator to generate different portions of the programmatically defined field of metadata for the first network packet from the different headers; ([0037], discloses a packet may be encapsulated in another packet, where the packet may include an outer header and an inner header.  A parser state table includes table entries dedicated to parsing the outer header and further include other table entries dedicated to parsing the inner header. [0046], further discloses an extracting engine is configured to extract at least one user defined field (UDF) (i.e. different portions) from a current header based on the control setting Ext_map, and store the at least one UDF into a union in the parser result (i.e. programmatically defined field) according to a designated UID and a designated PID)
Lu discloses an extraction engine that is able to sequentially perform field extraction of multiple different headers subsequent receiving identification of different headers from the comparing engine, but does not explicitly teach a plurality of field extractors, the header separator identifying different headers of a first network packet within a stream of data comprising a plurality of network packets as the stream of data is received, and the header separator providing a plurality of indications of the different headers within the stream of data to the plurality of field extractors.
However, in a similar field of endeavor, Addepalli discloses in Figure 5 and  [0052]-[0055] and [0089], the header search engine (HSE) can utilize multiple comparators arranged in sets to search header fields. (i.e. determining all the different headers) HSE can locate the exact location of the header field in a packet of about 1500 bytes in just 4 cycles. Once this can be found, multiple FSM engines can be deployed in parallel to extract different field values. (i.e. headers are all identified prior to sending header information to field extractors for extracting (see Figure 5)). The Field Extraction Micro Engine ("FEME") 540 can be the FSMs that can extract field values within the header data of the application layer. Each FEME can access different segments of a packet at the same time. [0041]-[0042], further discloses hardware and software based parsing designed to parse incoming network packets (i.e. a stream of data), analyze packet headers, and extract header fields at various speeds.
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing of the invention to modify the teachings of Lu to include the above limitations as suggested by Addepalli, since parallel extraction of fields allow for faster field extraction compared to sequential operations, as indicated in [0081] of Addepalli.
Lu discloses a programmable software defined parser (see [0023]), but Lu/Addepalli do not explicitly teach wherein the instructions specify an extraction of an individual bit of data from at least one of the received network packets for at least one of the programmatically defined fields; and extracting the specified individual bit from different ones of the identified header.
However, in a similar field of endeavor, Abel discloses in [0009] and [0021], a packet parser for parsing both the header and payload of incoming packets, including a configurable packet pointer configured to index a configurable number of atomic parsing elements (i.e. programmatically defined fields), the atomic parsing elements having a configurable size. [0026] and [0028], further discloses the atomic parsing elements corresponds to a smallest indivisible unit of data that may be extracted from the dataflow and may be any appropriate size, such as a digit, a bit, a byte, or a word. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Lu/Addepalli to include the above limitations as suggested by Abel, to allow for dynamic updates and operates at a relatively high speed as indicated in [0055] of Abel.

Regarding Claim 23, Lu/Addepalli/Abel teaches the packet processor of claim 21, further comprising Lu further teaches an access control list stage performs a lookup operation with respect to a first subset of programmatically defined fields to identify a corresponding action to perform at the packet processor with respect to the first network packet. ([0020], discloses providing the parser result having the extracted packet header information to following packet processing circuits (e.g, flow engines), where the one or more flow engines may build at least one search key based on the parser result to search flow tables for packet header classification.  Based on the packet header classification result, one or more of the flow engines may search instruction tables for determining action commands for the packet. Figure 1, Figure 7, and [0050]-[0054], illustrates a SDP for generating a parser result to be used at flow engines 106_1 (i.e. first processing stage) to 106_N (i.e. second processing stage).  Concerning a first application using the output of the SDP, one of the flow engines may build a search key according to UDF(s) in a union (first subset of the programmatically defined field) assigned with a designated UID and a designated PID, where the designated UID and the designated PID are checked to confirm that the UDF(s) are desired UDF(s) needed to build the search key))

Regarding Claim 25, Lu teaches A method, comprising: 
receiving instructions specifying one or more programmatically defined fields of metadata; storing the instructions specifying the one or more programmatically defined fields of metadata at a packet processor; ([0023], discloses a programmable table of the software-defined parser such as a parser state table that is programmed based on a protocol tree (i.e. receive instructions specifying the programmatically defined fields of metadata. For example, each table entry in the parser state table records information of one state in the protocol tree. Hence, parser instructions read from one table entry pointed to by a current program counter value Curr_PC are used to configure other circuit components (e.g., comparing engine 204 and shifting engine 206) in the software-defined parser 104 for making the software-defined parser 104 enter a corresponding state in the protocol tree.)

receiving a first network packet at the packet processor; (Figure 1 and [0019]-[0020], discloses a software defined parser (SDP) that generates a parser result (programmatically defined field) derived from parsing headers of different protocols in a received packet) 
generating, by the packet processor, the one or more programmatically defined fields of metadata for the first network packet, the generating comprising: (Figure 1 and [0019]-[0020], discloses a software defined parser (SDP) that generates a parser result (programmatically defined field) derived from parsing headers of different protocols in a received packet. [0006], further discloses the parser is configured to parse a header of a packet to generate a parser result by extracting at least one user defined field from the header, and storing the at least one UDF into a union in the parser result according to a designated union identifier and a designated protocol identifier.  Figure 2 further illustrates a comparing engine (header separator) and an extracting engine (field extractor))
identifying, by a header separator, different headers for the first network packet; (Figure 2, illustrates a received packet with multiple different headers of different protocol layers. [0020], further discloses a packet received by the MAC layer receiving interface is processed by the software defined parser.  The software defined parser generates a parser result derived from parsing headers of different protocols in the packet. [0024], further discloses the comparing engine is configured to control the software defined parser to have a transition from a current state of the protocol tree to a next state of the protocol tree. The comparing engine checks which one of a plurality of predetermined rules is met, and then control header information extraction correspondingly)
providing, by the header separator, a plurality of indications of the different headers to a field extractor; (Figure 5 and Figure 7 and [0045]-[0047], illustrates the comparing engine outputting an entry index generated from the priority encoder of the comparing engine, in which control settings EXT_map, UID, and PID (plurality of indications) in the action table are used to control the extracting engine. Examiner notes that this is performed for different section of the header, as seen in Figure 2, and as such, different entry indexes are generated for each particular section of a header for determining the proper action in the action table)
extracting, by the field extractor, according to the instructions specifying the one or more programmatically defined fields of metadata stored at the packet processor, different portions of the stream that correspond to the different headers indicated by the header separator, to generate different portions of the one or more programmatically defined fields of metadata for the first network packet; ([0037], discloses a packet may be encapsulated in another packet, where the packet may include an outer header and an inner header.  A parser state table includes table entries dedicated to parsing the outer header and further include other table entries dedicated to parsing the inner header. [0046], further discloses an extracting engine is configured to extract at least one user defined field (UDF) (i.e. different portions) from a current header based on the control setting Ext_map, and store the at least one UDF into a union in the parser result (i.e. programmatically defined field) according to a designated UID and a designated PID)
determining, a forwarding decision for the first network packet according to a first subset of the one or more programmatically defined fields at a stage in the packet processor. ([0020] and [0054], discloses one or more of the flow engines may build a hash key according to UDFs in a union assigned with a designated UID and a designated PID, where the designated UID and the designated PID are checked to confirm that the UDFs are desired UDFs needed to build the hash key. The hash key is referred to selectively perform dynamic load balancing for forwarding an egress packet generated from the packet (i.e. forwarding decision))
Lu discloses an extraction engine that is able to sequentially perform field extraction of multiple different headers subsequent receiving identification of different headers from the comparing engine, but does not explicitly teach a plurality of field extractors, the header separator identifying different headers of a first network packet within a stream of data comprising a plurality of network packets as the stream of data is received, and the header separator providing a plurality of indications of the different headers within the stream of data to the plurality of field extractors, and extracting, by the plurality of field extractors different portions of the stream that correspond to the different headers indicated by the header separator.
However, in a similar field of endeavor, Addepalli discloses in Figure 5 and  [0052]-[0055] and [0089], the header search engine (HSE) can utilize multiple comparators arranged in sets to search header fields. (i.e. determining all the different headers) HSE can locate the exact location of the header field in a packet of about 1500 bytes in just 4 cycles. Once this can be found, multiple FSM engines can be deployed in parallel to extract different field values. (i.e. headers are all identified prior to sending header information to field extractors for extracting (see Figure 5)). The Field Extraction Micro Engine ("FEME") 540 can be the FSMs that can extract field values within the header data of the application layer. Each FEME can access different segments of a packet at the same time. [0041]-[0042], further discloses hardware and software based parsing designed to parse incoming network packets (i.e. a stream of data), analyze packet headers, and extract header fields at various speeds.
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing of the invention to modify the teachings of Lu to include the above limitations as suggested by Addepalli, since parallel extraction of fields allow for faster field extraction compared to sequential operations, as indicated in [0081] of Addepalli.
Lu discloses a programmable software defined parser (see [0023]), but Lu/Addepalli do not explicitly teach wherein the instructions specify an extraction of an individual bit of data from at least one of the received network packets for at least one of the programmatically defined fields; and extracting the specified individual bit from different ones of the identified header.
However, in a similar field of endeavor, Abel discloses in [0009] and [0021], a packet parser for parsing both the header and payload of incoming packets, including a configurable packet pointer configured to index a configurable number of atomic parsing elements (i.e. programmatically defined fields), the atomic parsing elements having a configurable size. [0026] and [0028], further discloses the atomic parsing elements corresponds to a smallest indivisible unit of data that may be extracted from the dataflow and may be any appropriate size, such as a digit, a bit, a byte, or a word. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Lu/Addepalli to include the above limitations as suggested by Abel, to allow for dynamic updates and operates at a relatively high speed as indicated in [0055] of Abel.

Regarding Claim 26, Lu/Addepalli/Abel teaches The method of claim 25, wherein the storing the instructions specifying the one or more programmatically defined fields of metadata at the packet processor further comprises: 
Lu further teaches storing, by a controller for the packet processor, the instructions specifying the one or more programmatically defined fields of metadata at the packet processor. (Lu, [0023], discloses a programmable parser state table that is programmed based on a protocol tree. [0006], discloses packet processing circuit configured to perform packet processing operation. Examiner notes that it is implicit that processing circuitry comprises processing hardware and corresponding memory for executing instructions)

Regarding Claim 30, Lu/Addepalli/Abel teaches The method of claim 25, wherein Lu further teaches an extraction granularity for the one or more programmatically defined fields is different than for other metadata generated for the network packet by the packet processor. (Figure 7 and [0050], discloses multiple different unions.  Union #0 required extraction of two UDFs, whereas Union #3 required extraction of three UDFs)

Regarding Claim 31, Lu/Addepalli/Abel teaches The method of claim 30, wherein Lu further teaches the determining the forwarding decision for the first network packet according to the first subset of the one or more programmatically defined fields at the stage in the packet processor is performed according to a same granularity as the extraction granularity. (Figure 7 and [0050], discloses multiple different unions.  Based on the Ext_map, UID and PID input, the extractor field selector selects the appropriate UDFs to extract to create a union)

Regarding Claim 32, Lu/Addepalli/Abel teaches The method of claim 25, wherein Lu further teaches generating the different portions of the one or more programmatically defined fields of metadata for the first network packet comprises validating header types in the data for the different headers of the first network packet prior to extracting the portions of the data. ([0024], further discloses the comparing engine is configured to control the software defined parser to have a transition from a current state of the protocol tree to a next state of the protocol tree. The comparing engine checks which one of a plurality of predetermined rules is met, and then control header information extraction correspondingly)

Regarding Claim 34, Lu teaches A system, comprising: 
a device configured to perform packet processing, (Figure 1) the device comprising; 
a network interface configured to: (Figure 1, illustrates MAC RX/TX) and 
receive instructions specifying one or more programmatically defined fields of metadata; ([0023], discloses a programmable table of the software-defined parser such as a parser state table that is programmed based on a protocol tree (i.e. receive instructions specifying the programmatically defined fields of metadata. For example, each table entry in the parser state table records information of one state in the protocol tree. Hence, parser instructions read from one table entry pointed to by a current program counter value Curr_PC are used to configure other circuit components (e.g., comparing engine 204 and shifting engine 206) in the software-defined parser 104 for making the software-defined parser 104 enter a corresponding state in the protocol tree.)
transmit and receive packets via a network connection to the device; (Figure 1 and [0006], [0019]-[0020], illustrates a packet processing apparatus, including a MAC layer receiving interface and a software defined parser.  A packet received by the MAC layer receiving interface is processed by the software-defined parser for packet header identification, processing the received packet through one or more flow engines, and forwarding the packet)

a packet processing pipeline, (Figure 1) configured to: 
receive a first network packet via the network interface; (Figure 1 and [0006], [0019]-[0020], illustrates a packet processing apparatus, including a MAC layer receiving interface and a software defined parser.  A packet received by the MAC layer receiving interface is processed by the software-defined parser for packet header identification)
identify, by a header separator, different headers within the first network packet; (Figure 2, illustrates a received packet with multiple different headers of different protocol layers. [0020], further discloses a packet received by the MAC layer receiving interface is processed by the software defined parser.  The software defined parser generates a parser result derived from parsing headers of different protocols in the packet. [0024], further discloses the comparing engine is configured to control the software defined parser to have a transition from a current state of the protocol tree to a next state of the protocol tree. The comparing engine checks which one of a plurality of predetermined rules is met, and then control header information extraction correspondingly)
 provide, by the header separator, a plurality of indications of the different headers to a field extractor; (Figure 5 and Figure 7 and [0045]-[0047], illustrates the comparing engine outputting an entry index generated from the priority encoder of the comparing engine, in which control settings EXT_map, UID, and PID (plurality of indications) in the action table are used to control the extracting engine. Examiner notes that this is performed for different section of the header, as seen in Figure 2, and as such, different entry indexes are generated for each particular section of a header for determining the proper action in the action table)
extract portions of data from different ones of the identified headers, according to the received instructions specifying the one or more programmatically defined fields of metadata, to generate the one or more programmatically defined fields of metadata for processing the first network packet, wherein the instructions indicate the portions of data in the different headers to include in the one or more programmatically defined fields; ([0037], discloses a packet may be encapsulated in another packet, where the packet may include an outer header and an inner header.  A parser state table includes table entries dedicated to parsing the outer header and further include other table entries dedicated to parsing the inner header. [0046], further discloses an extracting engine is configured to extract at least one user defined field (UDF) (i.e. different portions) from a current header based on the control setting Ext_map, and store the at least one UDF into a union in the parser result (i.e. programmatically defined field) according to a designated UID and a designated PID)and 
determining, a forwarding decision for the first network packet according to a first subset of the one or more programmatically defined fields at a stage in the packet processor. ([0020] and [0054], discloses one or more of the flow engines may build a hash key according to UDFs in a union assigned with a designated UID and a designated PID, where the designated UID and the designated PID are checked to confirm that the UDFs are desired UDFs needed to build the hash key. The hash key is referred to selectively perform dynamic load balancing for forwarding an egress packet generated from the packet (i.e. forwarding decision))
Lu discloses an extraction engine that is able to sequentially perform field extraction of multiple different headers subsequent receiving identification of different headers from the comparing engine, but does not explicitly teach a plurality of field extractors, and the header separator providing a plurality of indications of the different headers to the plurality of field extractors, and extracting, by the plurality of field extractors, portions of data from different ones of the identified headers.
However, in a similar field of endeavor, Addepalli discloses in Figure 5 and  [0052]-[0055] and [0089], the header search engine (HSE) can utilize multiple comparators arranged in sets to search header fields. (i.e. determining all the different headers) HSE can locate the exact location of the header field in a packet of about 1500 bytes in just 4 cycles. Once this can be found, multiple FSM engines can be deployed in parallel to extract different field values. (i.e. headers are all identified prior to sending header information to field extractors for extracting (see Figure 5)). The Field Extraction Micro Engine ("FEME") 540 can be the FSMs that can extract field values within the header data of the application layer. Each FEME can access different segments of a packet at the same time. [0041]-[0042], further discloses hardware and software based parsing designed to parse incoming network packets (i.e. a stream of data), analyze packet headers, and extract header fields at various speeds.
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing of the invention to modify the teachings of Lu to include the above limitations as suggested by Addepalli, since parallel extraction of fields allow for faster field extraction compared to sequential operations, as indicated in [0081] of Addepalli.
Lu discloses a programmable software defined parser (see [0023]), but Lu/Addepalli do not explicitly teach wherein the instructions specify an extraction of an individual bit of data from at least one of the received network packets for at least one of the programmatically defined fields; and extracting the specified individual bit from different ones of the identified header.
However, in a similar field of endeavor, Abel discloses in [0009] and [0021], a packet parser for parsing both the header and payload of incoming packets, including a configurable packet pointer configured to index a configurable number of atomic parsing elements (i.e. programmatically defined fields), the atomic parsing elements having a configurable size. [0026] and [0028], further discloses the atomic parsing elements corresponds to a smallest indivisible unit of data that may be extracted from the dataflow and may be any appropriate size, such as a digit, a bit, a byte, or a word. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Lu/Addepalli to include the above limitations as suggested by Abel, to allow for dynamic updates and operates at a relatively high speed as indicated in [0055] of Abel.

Regarding Claim 36, Lu/Addepalli/Abel teaches The system of claim 34, wherein Lu further teaches the first portion of the one or more programmatically defined fields processed at the stage is different than a second portion of the one or more programmatically defined fields processed at another stage in the packet processing pipeline. (Figure 1, Figure 7, and [0050]-[0054], discloses concerning a second application using the output of the SDP, one of the flow engines may build a hash key according to UDF(s) in a union (second portion) assigned with a designated UID and a designated PID, where the designated UID and the designated PID are checked to confirm that the UDF(s) are desired UDF(s) needed to build a hash key.  Examiner notes that the “desired UDF(s)” required for building a search key (i.e. the stage) may be different from the “desired UDF(s)” required to build a hash key (i.e. another stage))

Regarding Claim 37, Lu/Addepalli/Abel teaches The system of claim 14, wherein Lu further teaches the stage is an access control list stage that performs a lookup operation with respect to the one or more programmatically defined fields to identify an action to perform with respect to the first network packet. ([0020], discloses providing the parser result having the extracted packet header information to following packet processing circuits (e.g, flow engines), where the one or more flow engines may build at least one search key based on the parser result to search flow tables for packet header classification.  Based on the packet header classification result, one or more of the flow engines may search instruction tables for determining action commands for the packet. Figure 1, Figure 7, and [0050]-[0054], illustrates a SDP for generating a parser result to be used at flow engines 106_1 (i.e. first processing stage) to 106_N (i.e. second processing stage).  Concerning a first application using the output of the SDP, one of the flow engines may build a search key according to UDF(s) in a union (first subset of the programmatically defined field) assigned with a designated UID and a designated PID, where the designated UID and the designated PID are checked to confirm that the UDF(s) are desired UDF(s) needed to build the search key))

Regarding Claim 38, Lu/Addepalli/Abel teaches The system of claim 34, wherein Abel further teaches an extraction granularity for the programmatically defined field is less than a byte. ([0009] and [0021], a packet parser for parsing both the header and payload of incoming packets, including a configurable packet pointer configured to index a configurable number of atomic parsing elements (i.e. programmatically defined fields), the atomic parsing elements having a configurable size. [0026] and [0028], further discloses the atomic parsing elements corresponds to a smallest indivisible unit of data that may be extracted from the dataflow and may be any appropriate size, such as a digit, a bit, a byte, or a word) Examiner maintains same motivation to combine as indicated in Claim 34 above.

Regarding Claim 39, Lu/Addepalli/Abel teaches The system of claim 34, further comprising: Lu further teaches a general processor; a memory, comprising program instructions that when executed by the general processor cause the general processor to implement a controller for the packet processing pipeline; and the controller configured to store the instructions at the device to generate the programmatically defined field of metadata. (Lu, [0023], discloses a programmable parser state table that is programmed based on a protocol tree. [0006], discloses packet processing circuit configured to perform packet processing operation. Examiner notes that it is implicit that processing circuitry comprises processing hardware and corresponding memory for executing instructions)

Claims 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu/Addepalli/Abel in view of US Patent 6,854,117 B1 to Roberts (hereinafter “Roberts”).

Regarding Claim 22, Lu/Addepalli/Abel teaches the packet processor of claim 21, wherein
Addepalli further teaches the header separator is further configured to identify different headers of a second network packet [0041]-[0042], further discloses hardware and software based parsing designed to parse incoming network packets (i.e. second network packet), analyze packet headers, and extract header fields at various speeds)
Lu/Addepalli/Abel does not explicitly teach identifying different headers of a second network packet while the plurality of field extractors generate the different portions of the programmatically defined field of metadata for the first network packet.
However, parallel pipeline processing is a well known concept in the art.  For example, in a similar field of endeavor, Roberts discloses in Figure 2 and Column 2 lines 20-46 and Claims 1-3, processing of packets of an incoming stream using a pipeline approach, in which processing of the packets is divided into several segments or phases. This method employs several processors, one for each of the phases. Figure 2 illustrates in this conventional pipeline method, the first packet, Packet 1, is processed through Processor 1. As soon as Packet 1 completes the first phase of processing and moves on to Phase 2, the second packet, Packet 2, can start being processed using Processor 1. Claim 3 further discloses extraction of information from a header of each of the plurality of ordered incoming packets.
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing of the invention to modify the teachings of Lu/Addepalli/Abel to include the above limitations as suggested by Roberts, to allow for higher speed data processing as indicated in Column 3 lines 42-49 of Roberts.

Claims 24, 27, 28, 35, 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu/Addepalli/Abel in view of US Patent Application Publication NO. 2010/0254391 A1 to Kramer et al. (hereinafter “Kramer”)

Regarding Claim 24, Lu/Addepalli/Abel teaches The packet processor of claim 23, further comprising: 
Lu further teaches a hash engine, configured to generate a hash value for a destination resolution stage at the packet processor based on a second subset of the programmatically defined fields, ([0020] and [0054], discloses one or more of the flow engines may build a hash key according to UDFs in a union assigned with a designated UID and a designated PID, where the designated UID and the designated PID are checked to confirm that the UDFs are desired UDFs needed to build the hash key. The hash key is referred to selectively perform dynamic load balancing for forwarding an egress packet generated from the packet) wherein the second subset is different from the first subset; (Figure 1, Figure 7, and [0050]-[0054], discloses concerning a second application using the output of the SDP, one of the flow engines (i.e. second processing stage) may build a hash key according to UDF(s) in a union (second subset of the programmatically defined field) assigned with a designated UID and a designated PID, where the designated UID and the designated PID are checked to confirm that the UDF(s) are desired UDF(s) needed to build a hash key.  Examiner notes that the “desired UDF(s)” required for building a search key may be different from the “desired UDF(s)” required to build a hash key) and
Lu discloses the use of a hash key to selectively perform dynamic load balancing for forwarding an egress packet, but Lu/Addepalli/Abel does not explicitly teach  the destination resolution stage, configured to identify a forwarding decision for the network packet in an entry in a lookup table selected according to the hash value.
However, the concept of using a hash key to index a lookup table is well known in the art.  For example, in a similar field of endeavor, Kramer discloses in [0040] and [0047], parsing header fields from a received information frame and selecting header fields for inclusion in a hash.  Suitably selected ordered subset of field values may be hashed and used as an index for lookup in a cached (L2 or L3) table for packet forwarding.
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing of the invention to modify the teachings of Lu/Addepalli/Abel to include the above limitations as suggested by Kramer, to achieve load balance by distributing packets over a range of processing queues, targets, or other resources as indicated in [0005] of Kramer.


Regarding Claim 27, Lu/Addepalli/Abel/Kramer teaches The method of claim 25, wherein the determining the forwarding decision for the first network packet according to the first subset of the one or more programmatically defined fields at the stage in the packet processor comprises: 
Lu further discloses generating a hash value based on the first subset of the one or more programmatically defined fields for the stage; ([0020] and [0054], discloses one or more of the flow engines may build a hash key according to UDFs in a union assigned with a designated UID and a designated PID, where the designated UID and the designated PID are checked to confirm that the UDFs are desired UDFs needed to build the hash key. The hash key is referred to selectively perform dynamic load balancing for forwarding an egress packet generated from the packet) and 
Lu discloses the use of a hash key to selectively perform dynamic load balancing for forwarding an egress packet, but Lu/Addepalli does not explicitly teach   determining the forwarding decision for the network packet at the stage in an entry in a lookup table selected according to the hash value for the stage. However, the concept of using a hash key to index a lookup table is well known in the art.  For example, in a similar field of endeavor, Kramer discloses in [0040] and [0047], parsing header fields from a received information frame and selecting header fields for inclusion in a hash.  Suitably selected ordered subset of field values may be hashed and used as an index for lookup in a cached (L2 or L3) table for packet forwarding.
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing of the invention to modify the teachings of Lu/Addepalli to include the above limitations as suggested by Kramer, to achieve load balance by distributing packets over a range of processing queues, targets, or other resources as indicated in [0005] of Kramer.



Regarding Claim 28, Lu/Addepalli/Abel/Kramer teaches The method of claim 27, further comprising: 
Lu/Kramer further discloses for another stage in the packet processor:  generating another hash value based on a second subset of the one or more programmatically defined fields, wherein the second subset is different from the first subset; (Lu, Figure 7 and [0049]-[0050], discloses multiple different unions (i.e. portions of the programmatically defined field) within the parser result (i.e. programmatically defined field), and identified by corresponding unique UIDs. ([0020] and [0054], discloses one or more of the flow engines may build a hash key according to UDFs in a union assigned with a designated UID and a designated PID, where the designated UID and the designated PID are checked to confirm that the UDFs are desired UDFs needed to build the hash key. The hash key is referred to selectively perform dynamic load balancing for forwarding an egress packet generated from the packet).  Examiner notes that since the hash keys are based on the UID and PID, it can be understood that different UIDs will create different hash values. Kramer, [0075], discloses employing hash generation for any of a variety of different purposes, including core-affinity packet traffic routing, load balance, etc. using any appropriate criteria)
Kramer further discloses determining another forwarding decision for the first network packet at the other stage in an entry in a lookup table selected according to the other hash value for the other stage. ([0040] and [0047], parsing header fields from a received information frame and selecting header fields for inclusion in a hash.  Suitably selected ordered subset of field values may be hashed and used as an index for lookup in a cached (L2 or L3) table for packet forwarding. [0020], further discloses a system on a chip embodiments are described in which individual processor cores constitute processing elements suitable for higher-level protocol tasks and are integrated on chip with a communication controller) Examiner maintains same motivation to combine as indicated in Claim 25 above.

Regarding Claim 35, Lu/Addepalli/Abel teaches The system of claim 34, wherein to determine the forwarding decision at the stage, the packet processing pipeline is configured to: 
Lu further teaches generate a hash value based on the first subset of the one or more programmatically defined fields according to other stored instructions for the generation of the hash value; and ([0020] and [0054], discloses one or more of the flow engines may build a hash key according to UDFs in a union assigned with a designated UID and a designated PID, where the designated UID and the designated PID are checked to confirm that the UDFs are desired UDFs needed to build the hash key. The hash key is referred to selectively perform dynamic load balancing for forwarding an egress packet generated from the packet)
Lu discloses the use of a hash key to selectively perform dynamic load balancing for forwarding an egress packet, but Lu/Addepalli/Abel does not explicitly teach  determine the forwarding decision for the first network packet at the stage in an entry in a lookup table selected according to the hash value for the stage.
However, the concept of using a hash key to index a lookup table is well known in the art.  For example, in a similar field of endeavor, Kramer discloses in [0040] and [0047], parsing header fields from a received information frame and selecting header fields for inclusion in a hash.  Suitably selected ordered subset of field values may be hashed and used as an index for lookup in a cached (L2 or L3) table for packet forwarding.
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing of the invention to modify the teachings of Lu/Addepalli/Abel to include the above limitations as suggested by Kramer, to achieve load balance by distributing packets over a range of processing queues, targets, or other resources as indicated in [0005] of Kramer.

Regarding Claim 40, Lu/Addepalli/Abel teaches The system of claim 34, wherein Lu/Addepalli/Abel does not explicitly teach the device is an application specific integrated circuit (ASIC), a system-on-chip (SoC), or a field-programmable gate array (FPGA). 
However, in a similar field of endeavor, Kramer discloses in [0040] and [0047], parsing header fields from a received information frame and selecting header fields for inclusion in a hash.  Suitably selected ordered subset of field values may be hashed and used as an index for lookup in a cached (L2 or L3) table for packet forwarding. [0020], further discloses a system on a chip embodiments are described in which individual processor cores constitute processing elements suitable for higher-level protocol tasks and are integrated on chip with a communication controller. [0020], further discloses a system on a chip embodiments are described in which individual processor cores constitute processing elements suitable for higher-level protocol tasks and are integrated on chip with a communication controller. [0022], further discloses communications controller coupled to processor and memory of a computational system) Examiner maintains same motivation to combine as indicated in Claim 14 above.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing of the invention to modify the teachings of Lu/Addepalli/Abel to include the above limitations as suggested by Kramer, to achieve load balance by distributing packets over a range of processing queues, targets, or other resources as indicated in [0005] of Kramer.

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu/Addepalli/Abel in view of US Patent 6,854,117 B1 to Roberts (hereinafter “Roberts”).

Regarding Claim 29, Lu/Addepalli/Abel teaches The method of claim 25, wherein Addepalli further teaches the header separator identifies different headers of a second network packet within the stream of data as the stream of data is received ([0041]-[0042], further discloses hardware and software based parsing designed to parse incoming network packets (i.e. second network packet), analyze packet headers, and extract header fields at various speeds) 
Lu/Addepalli/Abel does not explicitly teach identifying different headers of a second network packet while the plurality of field extractors generate the different portions of the programmatically defined field of metadata for the first network packet.
However, parallel pipeline processing is a well known concept in the art.  For example, in a similar field of endeavor, Roberts discloses in Figure 2 and Column 2 lines 20-46 and Claims 1-3, processing of packets of an incoming stream using a pipeline approach, in which processing of the packets is divided into several segments or phases. This method employs several processors, one for each of the phases. Figure 2 illustrates in this conventional pipeline method, the first packet, Packet 1, is processed through Processor 1. As soon as Packet 1 completes the first phase of processing and moves on to Phase 2, the second packet, Packet 2, can start being processed using Processor 1. Claim 3 further discloses extraction of information from a header of each of the plurality of ordered incoming packets.
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing of the invention to modify the teachings of Lu/Addepalli/Abel to include the above limitations as suggested by Roberts, to allow for higher speed data processing as indicated in Column 3 lines 42-49 of Roberts.

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu/Addepalli/Abel in view of US Patent Application Publication NO. 2016/0226826 A1 to Pan et al. (hereinafter “Pan”)

Regarding Claim 33, Lu/Addepalli/Abel teaches The method of claim 25, further comprising:
Lu/Addepalli/Abel does not explicitly teach storing, at the packet processor, other instructions to generate another one or more programmatically defined fields of metadata, wherein the other instructions identify a portion of data in one header to include in the other one or more programmatically defined fields; receiving another network packet at the packet processor; and extracting, by the packet processor, the portion of data identified by the instructions from the one header in the other network packet to generate the other one or more programmatically defined fields for the other network packet. (Claim 11)
However, in a similar field of endeavor, Pan discloses multiple packets transmitted between two network devices, wherein information included in headers is substantially the same or is slightly different.  Generally, metadata obtained by parsing headers of theses packets are also the same.  Further, two network devices may also be represented by using flow information of packets that are transmitted between the two network devices, and if the packets have the same flow information, metadata corresponding to the packets is also the same.  Based on this, if the metadatabase includes the flow information corresponding to the detected packet, it indicates that the metadatabase already includes metadata associated with the flow information, and therefore, the metadata may be used as the metadata of the packet.
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the effective filing of the invention to modify the teachings of Lu/Addepalli/Abel to include the above limitations as suggested by Pan, thus performing less operations of parsing a packet to obtain metadata, thereby greatly improving metadata generation efficiency as indicated in [0057] of Pan.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477